Case 5:20-cv-01473-JAK-AFM Document 43 Filed 02/18/21 Page 1 of 3 Page ID #:299




    1
    2
    3
    4
    5
    6
    7
    8
    9
  10
  11                       UNITED STATES DISTRICT COURT

  12                     CENTRAL DISTRICT OF CALIFORNIA

  13    INNOVATIVE IMPORTS, INC.,       )        No. 5:20-cv-1473-JAK-AFM
        a California Corporation        )
                                        )
  14                                    )        ORDER RE JOINT STIPULATION
        Plaintiff,                      )        FOR DISMISSAL WITH PREJUDICE
  15                                    )
                                        )        OF THE ENTIRE ACTION (DKT. 42)
  16    v.                              )
                                        )
  17                                    )        JS-6
        XTREME INC., dba xpriteusa.com,)
  18    a California Corporation; LUFFY))
  19    ZONGXIAN LIU, an Individual;    )
        and JUN WANG, an Individual,    )
  20                                    )
                                        )
  21    Defendants.                     )
                                        )
  22
              Based on a review of the Joint Stipulation for Dismissal with Prejudice of
  23
        the Entire Action (the “Stipulation” (Dkt. 42)), sufficient good cause has been
  24
        shown. Thus, the Stipulation is APPROVED. Pursuant to Federal Rule of Civil
  25
        Procedure 41(a)(1), the above-captioned civil action is hereby dismissed in its
  26
        entirety, with prejudice, as to all Defendants, with each party bearing its or his
  27
        own attorney’s fees and costs.
  28
Case 5:20-cv-01473-JAK-AFM Document 43 Filed 02/18/21 Page 2 of 3 Page ID #:300




    1   IT IS SO ORDERED.
    2
    3   Date: February 18, 2021                 ____________________________
                                                John A. Kronstadt
    4
                                                United States District Judge
    5
    6
    7
    8
    9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
Case 5:20-cv-01473-JAK-AFM Document 43 Filed 02/18/21 Page 3 of 3 Page ID #:301




    1
    2
    3
    4
    5
    6
    7
    8
    9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                           -1-
